IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON                  FILED
                            MAY SESSION, 1998                June 8, 1998

                                                         Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk

STATE OF TENNESSEE,               )    C.C.A. NO. 02C01-9711-CC-00438
                                  )
           Appellee,              )
                                  )    CHESTER COUNTY
V.                                )
                                  )
                                  )    HON . FRAN KLIN MUR CHIS ON,
AMAN DA TR EEC E,                 )    JUDGE
                                  )
           Appe llant.            )    (PROBATION REVOCATION)



FOR THE APPELLANT:                     FOR THE APPELLEE:

C. MICHAEL ROBBINS                     JOHN KNOX WALKUP
3074 East Street                       Attorney General & Reporter
Memphis, TN 38128
(On A ppea l)                          PETER M. COUGHLAN
                                       Assistant Attorney General
                                       2nd Floor, Cordell Hull Building
                                       425 Fifth Avenu e North
                                       Nashville, TN 37243

GEORGE MORTON GOOGE                    JAMES G. WOODALL
District Public Defender               District Attorn ey Ge neral

MICHAEL RASNAKE                        DONALD H. ALLEN
Assistant Public Defender              Assistant District Attorney General
227 West Baltimore Street              225 Martin Luther King Drive
Jackson, TN 38301                      P.O. Box 2825
(At Tr ial)                            Jackson, TN 38302




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                    OPINION
              Following an evidentiary hearing, the Circuit Court of Chester County

entered an order which revoked Defendant’s probation and ordered her to serve her

original sentence of four (4) years in the Tennessee Department of Correction. The

Defen dant, Amanda Treece, appeals from that action of th e trial co urt. W hile

Defendant does not ch allenge the revo cation of proba tion, she argue s in her sole

issue on appeal that the trial court erred by requiring her to serve her entire sentence

by incarceration in the Department of Correction. We affirm the judgment of the trial

court.



              In March , 1996, Defen dant pled g uilty to five (5) cou nts of fo rgery in

violation of Tennessee Code An notated section 3 9-14-11 4, and re ceived a n effective

sentence of four (4) years incarceration in the Department of Correction. The

sentence was suspended, and she was placed on supervised probation. Within a

few mon ths, sh e was arreste d and convic ted of D UI, an d a he aring w as he ld in the

Circu it Court of Che ster County on a probation violation warrant. At the time, the

trial court revoked her probation, ordered her to serve “thirty (30) days shock

incarcer ation,” and allowed her to continue on a suspended sentence and probation

following th e thirty (30) d ays incar ceration.



              In December of 1996, Defendant was arrested in Hardin County for DUI

and for violation of the “restricted d river’s license ” law. In February of 1997, she was

arrested for DUI and driving on a revo ked license in McNairy County. She was

convicted of the Hardin County and McNairy County offenses in March of 1997.




                                             -2-
              A second probation violation warran t was filed in th e Che ster Cou nty

forgery ca ses an d the evid entiary he aring wa s held in Ju ly of 1997 .



              Defendant testified at her secon d probation violation h earing in July,

1997 that she had an alcohol and dru g abus e proble m whic h existed p rior to the time

she was convicted of forgery. She had not sought professional treatment for her

dependence problem after the first DUI conviction. How ever, after the second and

third convictions, she had entered into a six (6) month rehab ilitation p rogra m in

which sh e was p articipating at the time of the prob ation violation hearing .



              At the conclusion of the hearing, Defendant’s counsel requested the trial

court to allow her to complete her rehabilitation treatment program . The trial court

found that violations of probation had occurred, revoked the suspended sentence,

and ordered Defendant to immediately be taken into custody to serve the original

four (4) year sentence in the Department of Correction.



              Defendant correctly concedes that the record contains substantial

evidence to justify th e trial co urt’s finding tha t a violation of the terms and conditions

of probation existed. However, Defendant argues that there is not substantial

evidence to sup port the trial court’s decision to re quire her to serve the entire

sentence by incarceration in the Department of C orrect ion.              W e resp ectfully

disagree.



              Our court ha s previou sly held tha t trial judges h ave the d iscretion to

order a sentence to be served as orig inally en tered in the judgment upon a finding




                                             -3-
that probation should be revoked . State v. Duke, 902 S.W.2d 424, 427 (Tenn. Crim.

App. 1995 ); Tenn. Co de Ann. § 4 0-35-311(d ).



             The trial court did not abuse its discretion in this matter, as th ere is more

than substantial evidence to support the trial court’s decision.



             Accordingly, the judgment of the trial court is affirmed.



                                  ____________________________________
                                  THOMAS T. W OODALL, Judge



CONCUR:


___________________________________
JOHN H. PEAY, Judge


___________________________________
PAUL G. SUMMERS , Judge




                                           -4-